Exhibit 10.29
CONSOLIDATED EBITDA
     Earnings before interest, taxes, depreciation and amortization, non-cash
stock compensation and payments, non-cash charges that do not result in future
cash obligations, any extraordinary or non recurring gains (losses) and any
non-cash transactions (Consolidated EBITDA) is not intended to present a measure
of performance in accordance with accounting principles generally accepted in
the United States (GAAP). Nor should Consolidated EBITDA be considered as an
alternative to statements of cash flows as a measure of liquidity. Consolidated
EBITDA is included herein as means to measure operating performance that
financial analysts, lenders, investors and other interested parties find to be a
useful tool for analyzing companies.
     The definition of Consolidated EBITDA is defined in the senior secured
convertible notes as a measurement for meeting the notes covenant requirements.
Consolidated Net Debt is defined as the sum of (a) aggregate stated balance
sheet amount of all Indebtedness of the Company plus or minus (b) any adjustment
required to include the Amended Notes at their face amount rather than fair
value that is used for GAAP presentation, minus (c) the aggregate stated balance
sheet amount of unrestricted cash and cash equivalents of the Company in
accordance with GAAP. For the nine months ended June 30, 2008, the quotient of
Consolidated Net Debt divided by Consolidated EBITDA for the nine month period,
multiplied by the quotient of twelve divided by nine was required to be not less
than 4.5 in order for the Company to be compliant with covenant requirements of
the notes. The Company was in compliance with the required covenant at June 30,
2008.
     The following table reconciles our consolidated net earnings per GAAP to
Consolidated EBITDA:

                              Six Months     Three Months     Nine Months      
Ended     Ended     Ended       June 30,     December 31,     June 30,      
2008     2007     2008    
Consolidated Net Loss
  $ (2,389 )   $ (1,552 )   $ (3,941 )
Any extraordinary or non recurring gains or losses
                       
Loss from disposed operations, net of tax
            1,300       1,300  
(Gain) Loss on sale of subsidiaries
    (113 )     500       387  
Non-cash charges that do not result in future cash obligations
                       
Loss (Gain) from fair value of notes and warrants
    527       (23 )     504  
(Gain) Loss from Sale of Fixed Assets
    212       3       215  
Non-cash expenses associated with stock compensation expense
    304       194       498  
 
                 
Adjusted Net Loss before
  $ (1,459 )   $ 422     $ (1,037 )
Interest Income
    (426 )     (336 )     (762 )
Interest Expense
    4,245       1,642       5,887  
Income tax expense
    323       21       344  
Depreciation Expense
    2,952       1,425       4,377  
Amortization Expense
    557       279       836  
Any non-cash transactions
                    —  
Foreign currency losses
    197       148       345  
Adjustments related to Inventory
    207       246       453  
Bad Debt Expense
    153       42       195  
Hedge or non-hedge derivative adjustments
            —       —  
 
                 
Consolidated EBITDA
  $ 6,749     $ 3,889     $ 10,638  
 
                 
Other Financial Disclosure Required based on terms of notes:
                       
Consolidated Net Interest Expense
  $ 3,819     $ 1,306     $ 5,125  
 
                 
Consolidated Net Debt (Total Debt less Cash and Cash Equivalents) at June 30,
2008
  $ 38,862     $ 19,516     $ 38,862  
 
                 
Quotient of Consolidated Net Debt divided by one and one third of Consolidated
EBITDA
                    2.74  
 
                 
Covenant Requirement — not more than
                    4.50  
Covenant Status
                  PASSED  
 
                   

41